By the Court:

Fithian, J.
In the opinion of the Justice before whom the cause was tried, there was a sufficient conflict of evidence on those points to send the case to the jury. The case was so submitted in a very clear charge, to which no exception was taken by either party. The jury were instructed' substantially that in order to find a verdict for the plaintiff, they must be satisfied from the evidence, either that defendant Conger authorized the purchase of the articles in dispute, or that they were purchased on his account, and he afterward ratified the act. >
By finding for the plaintiff the full amount of her claim, the jury must have found one or both of the above propositions against the defendant. I cannot say there is such a preponderance of evidence against it as to justify the court in reversing the decision of a jury on question of fact, especially where the amount in controversy is so small.
The judgment should be affirmed, with costs.